FILED
                                                                                MAY 17, 2016
                                                                         In the Office of the Clerk of Court
                                                                       WA State Court of Appeals, Division III




                    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                       DIVISION THREE

        STATE OF WASHINGTON,                          )
                                                      )        No. 31862-1-111
                             Respondent,              )
                                                      )
               v.                                     )
                                                      )
        JAMES BRUCE HAMBLETON,                        )        UNPUBLISHED OPINION
                                                      )
                             Appellant.               )

               SIDDOWAY, J. -    James Hambleton appeals his convictions for theft of a motor

        vehicle and burglary in the second degree. He challenges the trial court's denial of his

        motion to suppress pictures found on his cell phone, which was relinquished to police
j       officers by his girlfriend. He also argues the evidence was insufficient to support the



I1
>




    4
        guilty verdicts.

               Substantial evidence supports both the trial court's finding that Mr. Hambleton's

        girlfriend had common authority over the cell phone she relinquished to police and the

        jury's verdicts. For these reasons, and because Mr. Hambleton raises no viable issue in a

        pro se statement of additional grounds, we affirm.
l
j



    No. 31862-1-III
    State v. Hambleton


                         FACTS AND PROCEDURAL BACKGROUND

           RJ Mac is a business that performs contract services for the Burlington Northern

    Santa Fe Railroad (BNSF). The services include cleaning cars, shifting and loading cars,

    and delivering supplies. It is located in Pasco, on North Railroad Avenue. James

    Hambleton was formerly an RJ Mac employee.

           Sometime between 11 :00 and 11 :35 p.m. one Friday night in January 2013, an

    employee at a neighboring business heard and then saw a truck leaving the area and

    realized that an RJ Mac service truck was missing from the businesses' shared parking

    lot. The employee called his manager, who called the owner of RJ Mac at home, alerting

    him to the missing truck. RJ Mac's owner, Denver McFarland, traveled to his business

    and confirmed the service truck was not there. The truck's keys were missing from the

    locker in his office, where they were kept. Only Mr. McFarland and four of his

    employees-one being Mr. Hambleton-knew where the keys were kept, and employees

    were not authorized to enter the business at night. Mr. McFarland called the police to

    report a burglary and the missing truck.

          Mr. McFarland then noticed Mr. Hambleton's van, which he later described as

    "hid[den] behind the building." Verbatim Report of Proceedings (RP) (Trial and

    Sentencing) 1 at 61. Employees usually parked in the main parking lot. While other


           1
            The verbatim report of proceedings consists of multiple volumes. We refer to
    the volume containing the transcript of proceedings taking place on June 26, 27, and 28,

                                                2
No. 31862-1-111
State v. Hambleton


vehicles nearby had frost on their windshields, Mr. Hambleton's van did not, suggesting

it had not been there long. While awaiting police, Mr. McFarland called Mr. Hambleton

and asked about the van's presence and the missing truck. Mr. Hambleton told his boss

he parked where he did in order to hide the van from his live-in girlfriend, Jodie Huey.

He denied any knowledge of the missing truck.

       When Pasco police officers arrived at RJ Mac in response to the theft report, Mr.

McFarland pointed out Mr. Hambleton's van. The officers' own attempt to phone Mr.

Hambleton was unsuccessful. They were able to reach Ms. Huey, but did not learn from

her where to find Mr. Hambleton.

      After completing their investigation at RJ Mac at around 3:00 a.m., the responding

officers were returning to the Pasco Police Department when they saw a man who turned

out to be Mr. Hambleton walking toward RJ Mac on a desolate stretch of road. The

officers stopped him. Asked what he was doing in the area, he said he and his girlfriend,

Jodie Huey, had an argument and that she had stopped and evidently invited him out of

her car. According to the officers, Mr. Hambleton changed his story when he learned

they had already spoken with Ms. Huey, telling them it was his "other girlfriend, Leslie,"



July 1 and 2, and August 13, 2013, as the "Trial and Sentencing" report of proceedings;
to the volume containing the transcript of proceedings taking place on February 5, March
5 and 19, April 16, and June 4, 2013, as the "Pretrial Hearings" report of proceedings;
and to the volume containing the transcript of proceedings taking place on June 26 and
27, 2013, as the "Voir Dire" report of proceedings.

                                             3
No. 31862-1-III
State v. Hambleton


who left him on the roadside. RP (Trial and Sentencing) at 171 (emphasis added). The

officers were satisfied they had probable cause and arrested Mr. Hambleton.

       The following Monday, Mr. McFarland noticed that six generators belonging to

BNSF that had been stored in RJ Mac's warehouse were missing. A portion of the pallet

on which they had been sitting was found on RJ Mac's forklift, which had been moved

from where it was parked the prior Friday. Mr. McFarland surmised the forklift was used

to lift BNSF's generators into the back of the service truck.

       The missing service truck was found the same day, parked across town in front of

a house. Keys to RJ Mac's warehouse, which were typically kept inside the office, were

found in the bed of the truck. There were no signs of forced entry into the truck and the

ignition was not damaged, suggesting that keys had been used to enter and start it. A

witness told officers she saw a man walk away from the parked truck at around 8:30 a.m.

on the Saturday after the theft-timing that would have been several hours after Mr.

Hambleton was arrested.

       Investigation of the theft and burglary was assigned to Detective Brad Gregory,

who contacted Leslie Osborne-the "Leslie" Mr. Hambleton claimed left him on the

roadside on the night of the theft. Ms. Osborne denied being out with Mr. Hambleton the

night of the theft. Producing her phone, Ms. Osborne showed the detective text messages

she had sent to and received from with Mr. Hambleton that night, including one sent by

Mr. Hambleton at 1: 14 a.m. that she did not see until the following morning. It said,

                                             4
No. 31862-1-111
State v. Hambleton


"Please call me. Need your help." RP (Trial and Sentencing) at 255.

       Detective Gregory also spoke with Ms. Huey. According to the detective, she was

"as interested as we were as to what had happened." RP (Pretrial Hearings) at 74.

Detective Gregory learned from Ms. Huey that at Mr. Hambleton's request, she had

picked up his property from the jail following his arrest. She had the phone from which

he had sent text messages to Ms. Osborne. Ms. Huey voluntarily surrendered the phone

to the detective.

       After obtaining the phone, Detective Gregory applied for a search warrant. Before

his application was granted, he received a call from Ms. Huey, who asked him to provide

two phone numbers from the phone's contact list. He retrieved the numbers from the

phone and provided them to her.

       The application for a search warrant was granted, and the cell phone turned out to

contain photographs of generators similar to those stolen from RJ Mac. Mr. Hambleton

moved to suppress evidence obtained from the cell phone, but the State argued Ms. Huey

had common authority over the phone and had consented to the search. At the CrR 3 .6

hearing, Detective Gregory testified to how he obtained the phone:

       I told Miss Huey that I wanted to do a search warrant on the phone to
       obtain the information from inside the phone. She said that she wanted to
       cooperate and give me the phone. She said that the phone was hers. She
       gave it to Mr. Hambleton. She made the contract. She bought the phone.
       And I decided at that point that that would be legal for her to give me the
       phone. She was concerned that Mr. Hambleton would be upset with her if
       she gave me the phone. Although I told her that I could go back to the

                                            5
I
    No. 31862-1-111
    State v. Hambleton


           police department, get a warrant and come back and look for the phone, she
           immediately told me I didn't have to do that. She would give me the
           phone. She actually wanted me not to tell him that she was giving it to me
           of her own free will. She was afraid he'd be upset with her.

    RP (Pretrial Hearings) at 75. In cross-examining the detective, Mr. Hambleton's lawyer

    unsuccessfully challenged his statement that Ms. Huey "bought the phone." 2 Mr.

    Hambleton did not testify at the suppression hearing.

           The trial court denied the motion to suppress, concluding that "[ u ]nder the

    common authority rule, Ms. Huey had authority to release the cell phone to [Detective]

    Gregory and consent to its search." Clerk's Papers (CP) at 229. The generator

    photographs from the phone were admitted at trial, and the State argued to the jury that

    "[i]f you have pictures of generators on your cell phone you're interested in trafficking in

    generators, buying generators, [or] providing generators to someone who's ... interested

    in buying some generators .... Nobody has pictures of generators on their cell phone

    [out of] love." RP (Trial and Sentencing) at 406.

           Mr. Hambleton was found guilty as charged. He appeals.


           2
               The following exchange took place:
           Q. You testified earlier that you understood that this cell phone at issue
           was under contract by Miss Huey? Is that right?
           A. She told me that, yes.
           Q. Isn't it true that Mr. Hambleton actually purchased the phone, but the
           contract was in her name?
           A. I would have no idea.
    RP (Pretrial Hearings) at 85.

                                                    6
No. 31862-1-III
State v. Hambleton


                                       ANALYSIS

                                   I. Suppression Decision

       Mr. Hambleton assigns error to the trial court's finding, in ruling on the motion to

suppress that "Ms. Huey had purchased [the cell phone]," and to its denial of the motion

to suppress. Br. of Appellant at 1. In reviewing the denial of a suppression motion, we

determine whether substantial evidence supports the challenged findings of fact and

whether the findings support the conclusions oflaw. State v. Garvin, 166 Wash. 2d 242,

249, 207 P.3d 1266 (2009).

       Under article I, section 7 of the Washington State Constitution, "[n]o person shall

be disturbed in his private affairs, or his home invaded, without authority of law." 3 A

warrantless search or seizure is per se unreasonable and without authority of law. State v.

Morse, 156 Wash. 2d 1, 7, 123 P.3d 832 (2005). One of the few carefully delineated

exceptions to the warrant requirement is consent. State v. Leach, 113 Wash. 2d 735, 738,

782 P .2d 103 5 (1989). "The State must meet three requirements in order to show that a

warrantless but consensual search was valid: (1) the consent must be voluntary; (2) the

person granting consent must have authority to consent; and (3) the search must not



       3
         When a party alleges violations of both the Fourth Amendment of the United
States Constitution and article I, section 7 of the Washington State Constitution, we
analyze the state constitution first because it is more protective of individual privacy.
State v. MacDicken, 179 Wash. 2d 936, 940, 319 P.3d 31 (2014) (citing State v. Walker, 157
Wash. 2d 307, 313, 138 P.3d 113 (2006)).

                                             7
No. 31862-1-111
State v. Hambleton


exceed the scope of the consent." State v. Walker, 136 Wash. 2d 678, 682, 965 P.2d 1079

( 1998). At issue here is only the second requirement.

         In search and seizure cases involving cohabitants, our Supreme Court has adopted

the common authority rule. Morse, 156 Wash. 2d at 7-8. The consent to a search by a

cohabitant who has common authority over property is valid against the absent

nonconsenting cohabitant. Walker, 136 Wash. 2d at 683-84 (citing Leach, 113 Wash. 2d at

744). Common authority rests not on "the law of property, with its attendant legal

refinements, but ... rather on mutual use of the property." Morse, 156 Wash. 2d at 7. The

reasoning behind the common authority rule is that a person's expectation of privacy is

necessarily reduced when the authority to control a space or a possession is shared with

another. Id. A person assumes the risk that the individual they share authority with may

allow an outsider access to the property.

         "The mere fact that a certain object may be characterized as a personal effect does

not compel the conclusion that no risk is assumed by leaving that object in premises also

occupied by a spouse. The joint dominion and control of a husband and wife over the

family home may extend to a non-consenting spouse's personal effects." 12

WASHINGTON PRACTICE: CRIMINAL PRACTICE & PROCEDURE § 2713, at 623 (3d ed.

2004).

         At the suppression hearing, Detective Gregory testified Ms. Huey told him she




                                              8
No. 31862-1-III
State v. Hambleton


bought the phone. 4 When challenged on this point on cross-examination, the detective

admitted he "would have no idea" if Mr. Hambleton actually purchased the phone. RP

(Pretrial Hearings) at 85. But since no evidence was offered that Mr. Hambleton actually

purchased it, the only evidence before the court as to its purchase was Detective

Gregory's testimony that Ms. Huey "said that the phone was hers. She gave it to Mr.

Hambleton. She made the contract. She bought the phone." RP (Pretrial Hearings) at

75. Substantial evidence supported the trial court's finding that "Ms. Huey had

purchased [the cell phone]." CP at 229.

       And the facts found by the court support its denial of the suppression motion.

They state, in their entirety:

       Ms. Huey and defendant lived together and have a child in common. Ms.
       Huey had at least an equal right with defendant to possess the cell phone.
       While defendant used the phone, Ms. Huey had purchased it and the
       contract was under her name. Under the common authority rule, Ms. Huey
       had authority to release the cell phone to [Detective] Gregory and consent
       to its search. While such consent by itself was sufficient, [Detective]
       Gregory took the additional step of obtaining a search warrant for the cell
       phone. The affidavit submitted in application for the warrant established
       probable cause and the warrant was proper in all respects. Any omissions
       from the affidavit were not material to the probable cause determination.

Id.

       Presented with evidence that Ms. Huey purchased the phone, that the contract was


       4
         She testified otherwise at trial, stating Mr. Hambleton purchased the phone but
that the phone contract was under an account in her name only, and that she and Mr.
Hambleton split the bills.

                                            9
No. 31862-1-III
State v. Hambleton


under her name, that she lived with Mr. Hambleton, and that he used the phone, the court

reasonably found common authority, and a risk assumed by Mr. Hambleton that Ms.

Huey might allow an outsider access to the phone. The fact that he asked Ms. Huey to

pick up the phone and his other property following his arrest lends further support. Even

evidence that the phone was almost always used by Mr. Hambleton would not detract

from this other evidence of common authority. See State v. Gillespie, 18 Wash. App. 313,

569 P.2d 1174 (1977) (wife could consent not only to a search of her and her husband's

home, but also to a search of his jacket). 5

       The trial court did not err.

                                      fl Sufficiency ofEvidence

       Mr. Hambleton's specific challenges to the sufficiency of the evidence to support

the guilty verdicts is that the State did not present evidence of an overt act, or that he had

knowledge his actions would "promote or facilitate" the commission of theft of a motor

vehicle or second degree burglary. In making these arguments, he concedes only that the

State proved that "his van [was] parked at [RJ Mac] when the pickup was driven off."

Br. of Appellant at 17. The State offered evidence from which a reasonable jury could

find much more.


       5
        Because we affirm the trial court's decision on the basis of common authority
and consent, we need not address Mr. Hambleton's argument that the detective illegally
searched the phone before obtaining the search warrant when he retrieved the two phone
numbers requested by Ms. Huey. The detective had consent to retrieve the numbers.

                                                10
No. 31862-1-III
State v. Hambleton


       "The test for determining the sufficiency of the evidence is whether, after viewing

the evidence in the light most favorable to the State, any rational trier of fact could have

found guilt beyond a reasonable doubt." State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d
1068 (1992). A claim of insufficient evidence admits the truth of the State's evidence as

well as the truth of all inferences reasonably drawn therefrom. Id.

       Mr. Hambleton was charged with the crimes as either a principal or an

accomplice. And while the evidence suggested the involvement of others in the theft of

the service truck at a minimum, there was ample circumstantial evidence of Mr.

Hambleton's involvement in both crimes.

       The State proved he was one of four employees (apart from Mr. McFarland) who

knew where the keys to the service truck were located. Mr. Hambleton's van was found

outside RJ Mac's shortly after the service truck was taken, in a frost-free condition

suggesting it had not been there long. He was found later that night a half-mile from the

office building and provided officers with two versions of who let him out at roadside,

which neither Ms. Huey nor Ms. Osborne would back up. All the other employees who

knew where the keys were had an alibi.

       The elements of a crime can be established by both direct and circumstantial

evidence. Circumstantial evidence is considered just as reliable as direct evidence. State

v. Delmarter, 94 Wn.2d 634,638,618 P.2d 99 (1980). There was sufficient evidence to

support the State's theory that Mr. Hambleton unlawfully entered RJ Mac's after hours,

                                             11
No. 31862-1-III
State v. Hambleton


used the warehouse keys to obtain access to the generators, and used the service truck

keys to steal the truck himself or assist someone else in stealing it.

                      STATEMENT OF ADDITIONAL GROUNDS

       In a pro se statement of additional grounds for review (SAG), Mr. Hambleton

raises five.

       Failure to authenticate photographs. Mr. Hambleton argues the trial court abused

its discretion when it admitted photographs of generators without the authentication

required by ER 90l(a). That rule provides that the requirement of authentication or

identification as a condition precedent to admissibility "is satisfied by evidence sufficient

to support a finding that the matter in question is what its proponent claims."

       We review a trial court's decision to admit or exclude evidence for abuse of

discretion. A trial court abuses its discretion when its evidentiary ruling is based on

untenable grounds or reasons. State v. Neal, 144 Wash. 2d 600, 609, 30 P.3d 1255 (2001).

       Photographs are often offered to provide the trier of fact with a portrayal of the

specific location where events took place or a specific object used or possessed by

persons involved in the case. Authentication of a photograph offered for that purpose

requires that the proponent "put forward a witness 'able to give some indication as to

when, where, and under what circumstances the photograph was taken, and that the

photograph accurately portrays the subject illustrated.'" State v. Sapp, 182 Wash. App.
910, 914, 332 P.3d 1058 (2014) (quoting Tate v. Newman, 4 Wash. App. 588, 593, 484

                                              12
No. 31862-1-111
State v. Hambleton


P.2d 473 (1971).

       Here, however, the State offered the photographs not as depicting any particular

generators, but merely to show that Mr. Hambleton was interested enough in generators

to store pictures of them on his cell phone. The authentication required for that purpose

was evidence that the photographs existed on Mr. Hambleton's cell phone at the time it

came into law enforcement custody. The State presented such evidence in the form of

testimony about the chain of custody, the extraction of data from the phone by a specially

trained detective, and Detective Gregory's testimony that the printouts marked as exhibits

accurately reflected the photographs extracted from the cell phone. The authentication

was sufficient.

       Admissibility ofphotographs under ER 401, 403, and 404(b). Mr. Hambleton also

contends the photographs of the generators were not relevant and, if relevant, their

probative value was outweighed by the danger of unfair prejudice.

       "Relevant evidence" is evidence tending "to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable." ER

401 (internal quotation marks omitted). Where other evidence suggested that RJ Mac's

premises were burglarized and its service truck stolen in order to steal the BNSF

generators, the fact that Mr. Hambleton had photographs of generators on his cell phone

made it more probable that he was involved in the burglary and theft than ifhe did not

have such photographs on his phone.

                                            13
I   No. 31862-1-III
    State v. Hambleton


           Mr. Hambleton objected at trial that the photographs were inadmissible under ER

    403. ER 403 provides that relevant evidence "may be excluded if its probative value is

    substantially outweighed by the danger of unfair prejudice." It was Mr. Hambleton's

    position that because the State had not charged him with theft of the generators, its only

    possible reason for offering the photographs was a prejudicial one: to suggest he was

    involved in an uncharged crime. The court expressed its view that a formal charge was

    not necessary to make the photographs relevant. It found them probative because they

    tended to connect Mr. Hambleton with the burglary and theft of the service truck. We

    find no abuse of discretion.

           Finally, Mr. Hambleton argues for the first time on appeal that the photographs

    were evidence relevant to the alleged theft of the generators and were therefore

    inadmissible under ER 404(b ). ER 404(b) provides that"[ e]vidence of other crimes,

    wrongs, or acts is not admissible to prove the character of a person in order to show

    action in conformity therewith." It goes on to provide examples of purposes for which

    evidence of other crimes, wrongs, or acts is admissible, the first being to prove motive.

    The alleged theft of the generators is contended to be the reason for a service truck theft

    and burglary that otherwise yielded no criminal gain.

           In any event, since ER 404(b) was not relied on in the trial court as a basis for

    objection, the objection is waived. RAP 2.5(a)(3). "An evidentiary error, such as

    erroneous admission of ER 404(b) evidence, is not of constitutional magnitude." State v.

                                                 14
No. 31862-1-III
State v. Hambleton


Powell, 166 Wash. 2d 73, 84, 206 P.3d 321 (2009). It cannot be raised for the first time on

appeal and we will not consider it further.

       Speedy trial right. Mr. Hambleton contends his right to a speedy trial under CrR

3.3(b)(l) was violated. His argument proceeds from his premise, "I never signed a

waiver of my right to fast & speedy trial." SAG at 6. But the record on appeal includes a

"Stipulation for Continuance Waiver of Time for Trial [and] (CrR 3.3) Order of

Continuance" signed by Mr. Hambleton, his lawyer, and the prosecutor on March 19,

2013. CP at 179. Based on the waiver, the court continued the trial scheduled for March

27 to May 29.

       On May 21, the State moved to continue the trial date to June 12, noting there was

a 30-day buffer period as a result of the stipulated continuance. The court granted the

motion. Trial began within the buffer period, on June 26.

       Evidence of criminal history. Mr. Hambleton complains of three instances in

which he claims jurors heard information about his criminal history. Through motions in

limine, he had asked the court to exclude "[a]llegations of prior bad acts by the defendant

as prohibited by ER 404(b )" and "[a]ny and all evidence concerning any prior traffic

citations and/or criminal convictions of the defendant. ER 402, 403, and 609." CP at

171.

       First, he contends the trial court abused its discretion when it permitted his

criminal history to be discussed with a potential juror in front of the venire during voir

                                              15
No. 31862-1-111
State v. Hambleton


dire. The court did not "permit" such questioning. Rather, when Mr. Hambleton's

lawyer questioned a potential juror who worked as a corrections officer and had made

statements on his juror questionnaire casting doubt on his impartiality ,6 the potential juror

speculated that Mr. Hambleton had a criminal history. He said:

               Well, if somebody's got a history of this, they don't necessarily
       change. I think that should all be incorporated. So, I think I might have a
       hard time being non biased. Quite frankly, I don't recall Mr. Hambleton.
       He looks vaguely familiar, but we've got over 2,000 people incarcerated
       just in this facility.

RP (Voir Dire) at 58. Mr. Hambleton's lawyer moved to excuse the potential juror for

cause, the State did not disagree, and the court excused him. No other relief was

requested by the defense and Mr. Hambleton presents no basis on which the court, sua

sponte, should have done anything more.

       Next, when Ms. Osborne was called to testify and the State began to ask why Mr.

Hambleton and she did not go to a casino in Oregon on the night of the burglary, Mr.

Hambleton's lawyer requested a sidebar and expressed concern that she would testify to

conditions of Mr. Hambleton's probation. The court instructed the prosecutor to lead the

witness, to avoid the probation issue. But the following exchange took place,

              [PROSECUTOR]: All right. So, it didn't work out, then, for you to
       go to Oregon, correct?


       6
         According to the transcript, the summoned correction officer had written, in part,
"Working in the business and would like to convict criminals. Job security!" RP (Voir
Dire) at 56-57.

                                             16
No. 31862-1-111
State v. Hambleton


              [MS. OSBORNE]: I had just mentioned that I wanted to go to
       Hermiston. I go there frequently to go gambling, and he said he couldn't
       leave the county.
              [PROSECUTOR]: Okay. All right. So, he-
              [DEFENSE COUNSEL]: Objection. I ask the last matter be
       stricken.
              THE COURT: I'll grant that.

RP (Trial and Sentencing) at 251 ( emphasis added).

       Here again, Mr. Hambleton does not identify what more the trial court should have

done and we find no abuse of discretion.

       Finally, during cross-examination, defense counsel asked:

               [DEFENSE COUNSEL]: But up until your birthday on January 1st
       of-your birthday on January 1st you hadn't seen [Mr. Hambleton] for
       some time; is that right?
               [MS. OSBORNE]: Correct. He'd been incarcerated for many years.
               [DEFENSE COUNSEL]: Objection. I'd ask that that last statement
       be stricken and-
               THE COURT: Overruled. You asked the question.

Id. at 257. Later, outside the presence of the jury, the court explained that it denied the

motion to strike because the defense had moved to exclude criminal history but not the

fact of Mr. Hambleton's incarceration, and Ms. Osborne's answer was not nonresponsive.

The court's ruling was not manifestly unreasonable.

       Jury instruction. Finally, Mr. Hambleton contends the State's proposed jury

instruction relieved it of the burden to prove every element of the crime charged because

it mistakenly provided "[t]o convict the defendant of the crime of Burglary in the first

degree," when Mr. Hambleton was charged with burglary in the second degree. SAG at

                                             17
No. 31862-1-111
State v. Hambleton


16 (emphasis added).

       Mr. Hambleton is mistaken. The instruction the court provided the jury reads, "To

convict the defendant of the crime of burglary in the second degree .... " CP at I 03.

There was no error.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                  J]aw~ft·
                                                 Siddoway, J.

WE CONCUR:




                                                 Fearing, C.J.   ~\




                                                                                           I
                                            18
                                                                                           I
                                                                                           I